On a former day of the present term the appeal in this case was dismissed because notice of appeal did not appear in the transcript. Appellant has filed a motion for rehearing and has attached thereto a certified copy of the judge's docket, showing that notice of appeal was entered on the docket. There is no showing that notice was ever placed in the minutes of the court. Article 883 of the Code of Criminal Procedure provides that notice of appeal shall be given in open court and entered of record. An entry on the judge's docket that the defendant gives notice of appeal is not an entry of record. See Long v. State, 3 *Page 260 
Texas Crim. App., 321; Teague v. State, 53 Tex.Crim. Rep..
The motion for rehearing is accordingly overruled.
Overruled.